Citation Nr: 0016526	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 725	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.





ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel
	




INTRODUCTION

The veteran had active service from November 1963 to November 
1965.  This appeal arises from a December 1996 rating action 
which denied service connection for bilateral defective 
hearing.  On 6 June 2000, the Board of Veterans Appeals 
(Board) issued a preliminary order remanding this case to the 
RO for due process development.


FINDING OF FACT

In February 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

In his January 1999 Substantive Appeal, the veteran requested 
a hearing before a Member of the Board in person at the RO.  
By letter subsequently that month, the RO instead notified 
the veteran that a videoconference hearing had been scheduled 
for him at the RO for a date in March via an interactive 
telecommunications link with a Member of the Board in 
Washington, D.C.  The claims folder was then transferred to 
the Board in early February 1999.  

In mid-February 1999, the RO received a written statement 
from the veteran wherein he withdrew his appeal with respect 
to the issue of service connection for bilateral defective 
hearing, and canceled his request for a hearing.  The RO 
promptly forwarded the veteran's statement to the Board, 
where it was received in late February 1999.  However, one 
component of the Board then returned the statement to the RO 
for association with the claims folder, erroneously assuming 
that it was still located at the RO, whereas in fact it 
remained in the possession of another component of the Board 
awaiting the veteran's expected appearance at the 
videoconference hearing scheduled for a date in March.  After 
the veteran failed to report for the scheduled 
videoconference hearing in March 1999, the case remained at 
the Board awaiting further disposition.  

In due course, the case was referred for appellate 
consideration by the undersigned Member of the Board, who, 
unaware of the documentation of the veteran's withdrawal of 
his appeal now in the possession of the RO, issued a 
preliminary order on 6 June 2000 remanding this case to the 
RO for due process development.  After receiving the Board 
remand order, the RO in mid-June 2000 returned the veteran's 
February 1999 notice of withdrawal together with the claims 
folder to the Board for further action.     

As the appellant withdrew his appeal with respect to the 
issue of service connection for bilateral defective hearing 
in February 1999, the Board finds that there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is now dismissed 
without prejudice.  No further action on the part of the RO 
is necessary with respect to the withdrawn appeal.


ORDER

The appeal with respect to the issue of service connection 
for bilateral defective hearing is dismissed.



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



